296 U.S. 648
56 S. Ct. 310
80 L. Ed. 461
The ELECTRIC AUTO-LITE COMPANY, petitioner,v.P. & D. MANUFACTURING COMPANY, Inc.*
No. 574.
Supreme Court of the United States
December 9, 1935

Messrs. Drury W. Cooper, of New York City, and Edmund B. Whitcomb, of Toledo, Ohio, for petitioner.


1
For opinion below, see 78 F.(2d) 700.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Second Circuit denied.



*
 Rehearing denied 296 U.S. 665, 56 S. Ct. 380, 80 L. Ed. 474.